t c memo united_states tax_court daniel r blodgett petitioner v commissioner of internal revenue respondent docket no filed date daniel r blodgett pro_se michael d zima for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies additions and penalties relating to petitioner’s federal income taxes as follows sec_6651 a sec_6662 a year deficiency addition penalty dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number -- big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues are whether petitioner is entitled to certain sole_proprietorship expense deductions entitled to employee_business_expense deductions liable for sec_6651 addition_to_tax and liable for sec_6662 accuracy-related_penalties findings_of_fact when the petition was filed petitioner resided in orlando florida during the years in issue he was an investment broker and was married to norma blodgett it background in date petitioner agreed to operate a branch office of quantum financial services inc quantum in the middle of quantum terminated the agreement in petitioner made a claim against quantum in an arbitration hearing before the national futures association in the arbitration petitioner’s counsel was thomas kolter after the termination by quantum petitioner operated a sole_proprietorship called equator capital management equator from mid-1994 through he was an employee of daiwa securities inc daiwa during the years in issue petitioner paid and documented business_expenses it returns petitioner hired certified public accountants and provided them with the information to prepare his returns on date petitioner’s return was due ie after extensions on date petitioner signed his return ina letter dated date respondent stated that he was beginning to examine the return on date petitioner’s return was due e after extensions on date respondent received the return petitioner filed his return in a timely manner in a letter dated date respondent stated that he was beginning to examine petitioner’s and returns opinion petitioner contends that he is entitled to all of the deductions shown on his returns respondent contends that petitioner is entitled only to the deductions conceded by respondent i burden_of_proof and production sec_7491 relating to examinations commenced after date provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax the secretary shall have the burden_of_proof with q4e- respect to such issue the burden however shall not be on the secretary unless among certain other conditions the taxpayer has complied with the requirements under this title to substantiate any item sec_7491 a petitioner however did not comply as set forth below with the substantiation requirements relating to certain items see sec_6001 sec_274 higbee v commissioner 1t c h conf rept pincite 1998_3_cb_747 stating that taxpayers must meet applicable substantiation requirements whether generally imposed or imposed with respect to specific items such as meals entertainment travel and certain other expenses fn refs omitted accordingly respondent pursuant to sec_7491 does not have the burden_of_proof as set forth below respondent does however have the burden of production pursuant to sec_7491 relating to any or penalty or addition_to_tax il sole_proprietorship expense deductions on his and returns ie schedule c profit or loss from business petitioner claimed expenses of dollar_figure dollar_figure and dollar_figure of which dollar_figure dollar_figure and dollar_figure were travel meal or entertainment_expenses relating to quantum and equator respondent contends that the record substantiates dollar_figure dollar_figure and dollar_figure of and expenses respectively but no travel meal or entertainment_expenses as required by sec_274 petitioner contends that documents substantiating the rest of his expenses are in the possession of mr kolter who will not return them petitioner further contends that he testified against mr kolter and that mr kolter has been incarcerated for fraud sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_274 relating to travel meal entertainment and gift_expenses requires a taxpayer to substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift sec_1_274-5 income_tax regs states where the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer’s control such as destruction by fire flood earthquake or other_casualty the taxpayer shall have the right to substantiate a deduction by reasonable reconstruction of his expenditures mr kolter’s representation of petitioner related to quantum e but not equator ie and petitioner’s failure to produce adequate_records relating to is due to -- - the loss of such records but he has not offered any reconstruction of his expenditures there is no evidence in the record to substantiate adequately the sec_162 expenses in excess of those conceded by respondent in addition we believe that petitioner did make some business trips during the years in issue but there is insufficient evidence to determine the facts required by sec_274 thus petitioner is not entitled to deduct such expenses and pursuant to 61_tc_436 stating that the court may compute the correct_tax liability for a year not in issue when such a computation is necessary to a determination of the correct_tax liability for a year that has been placed in issue the carryovers from and shall be computed accordingly til employee_business_expense deductions on form sec_2106 employee business_expenses of his and returns petitioner claimed employee business_expenses of dollar_figure dollar_figure and dollar_figure we conclude that the record contains evidence sufficient to substantiate sec_162 deductions of dollar_figure dollar_figure and dollar_figure relating to the respective years in issue but not the deductions governed by sec_274 ie travel meal entertainment and gift_expenses iv addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a required return on the date prescribed unless it is shown that such failure is due to reasonable_cause and not willful neglect to meet his burden of production pursuant to sec_7491 respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions higbee v commissioner supra at slip op pincite respondent concedes that petitioner is not liable for the addition_to_tax petitioner’s return was due on date respondent has shown that he received the return on date petitioner has not shown that such failure_to_file by the prescribed date was due to reasonable_cause and not willful neglect see sec_6651 accordingly we conclude that respondent has produced sufficient evidence indicating that the sec_6651 addition is appropriate and petitioner is liable for the addition_to_tax v accuracy-related_penalties sec_6662 imposes a penalty on an underpayment_of_tax required to be shown on a return sec_6664 provides that no penalty shall be imposed if it is shown that there was --- - reasonable_cause for the underpayment and that the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances see sec_1_6664-4 income_tax regs reliance on the advice of an accountant may demonstrate reasonable_cause and good_faith see id respondent concedes that petitioner is not liable for the accuracy-related_penalty but contends that petitioner has failed to substantiate even a third of the expenditures at issue in this case we conclude that petitioner reasonably and in good_faith relied on his accountants accordingly he is not liable for the and accuracy-related_penalties contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered under rule
